Action at common law; complaint dismissed by the Circuit judge,, because it appeared, to his satisfaction, “ that the plaintiff herein is not the real owner of the notes sued on.” The case was not tried by a jury, but by consent was referred to the master to hear and determine. The master set forth the facts as to the ownership, and as a conclusion of law- found that plaintiff was the real owner. On appeal — Held, that the judgment of the Circuit Court was a finding of fact which could not be reviewed here; and that under the terms of the .order, this court could not conjecture that it was based upon a proposition of law, and enter upon an inquiry as to the correctness of such legal proposition. Appeal dismissed. Opinion by
McIyer, A. J.,